DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are presented for examination.

Claim Objections
2.	Claims 1, and 10-11 are objected to because of the following informalities:  In said claims, at the last 2 lines, the Applicant is suggested to replace “fits to a feature value” to -matches a feature value-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 10-11 are rejected under 35 U.S.C. 103 as obvious over the Applicant’s Admitted Prior Art (AAPA) in view of Wada et al. (20130028484). 
Considering claim 1, it is well-known in the art to use a fundus imaging apparatus of an ophthalmologic image processing method to irradiate a fundus with a plurality of beams of single-color light having different wavelengths to capture a fundus color image based on fundus reflection light of the plurality of beams of single- color light to generate a fundus image (see pars. 4-5 of the original disclosure).
The difference between the subject-matter of claim 1 and the admitted prior art is that in the present claim, a color tone corrected image is generated with using a computer by correcting a gradation value of each pixel in the fundus color image such that a feature value for each channel corresponding to the beam of single-color light, which is based on a distribution of gradation values of pixels in the fundus color image, matches to a feature value in a target pattern predetermined for each channel. 
The technical effect of the present’s claim features is that when the beam of single-color light is eased as the illumination light, the difference in color tone for each fundus image is suppressed.
Wada, in a similar art, discloses an image processing of an ophthalmic apparatus for processing color tone conversion of a fundus image. See par. 2. According to Wada, the image processing apparatus includes a color tone conversion unit that converts a color tone of the fundus image, and a color tone selection unit that selects a color tone to be converted by the color tone conversion unit. The image processing apparatus further includes a monochrome conversion unit that converts the fundus image into a single color, and a gradation conversion unit that converts a gradation of the fundus image. See pars. 31-32 and 41-43.…. Wada performs first, second and third color tone conversion processings to set a fixed correction value for each of the red, green and blue channels of the original image captured by the image sensor, and a color tone is converted by executing calculation based on the correction value…. Since the second color tone conversion processing includes the calculation based on the fixed correction value, an color tone difference between the subject's eyes according to individual difference can be represented, wherein the fixed correction value … is only required to be set so that when the same subject's eye is photographed, a ratio of a red channel to green and blue channels of an image captured in the second color tone conversion processing is lower than that of the image captured in the first color tone conversion processing, and the ration is within TH1, TH2, TH3, and TH4. See pars. 44-54.  Wada further teaches that The image thus subjected to the color tone conversion processing is then subjected to calculation for gamma curve or contrast by the gradation conversion unit to be displayed….  The fixed value set for the second color tone conversion processing by any one of the three setting methods should advisably be set to a value so that when the same subject's eye is photographed, a luminance value Y of the image after the first color tone conversion processing and a luminance value Y of the image after the second color tone conversion processing can be prevented from being changed. It is because luminance information of the image is important diagnostic information in fundus diagnosis. See pars. 59-62. The process may  include a conversion table for associating the ratio of the intensity of each of the red, green and blue color channels returned from the fundus to the intensity of each of the R, G & B color channels of the light source with the amount of melanin pigment.  The purpose is to reduce the influence of the amount melanin pigment on the fungus image where tone color difference between the subject’s eyes doesn’t meet a predetermined threshold, according to the intensity of each color channel distribution of the light beam with the amount of melanin pigment. See pars. 70-77, 83-98 in light of par. 10-11.
Thus, considering that in Wada color tone conversion of a fundus image from an ophthalmic apparatus is performed, based on the wavelength distribution of light in each color channels of the captured image, which is subject to gamma curve or gradation conversion of the image to be displayed by calculating an average gradation values for each color channels of the acquired image, and by limiting the influence of light on each of red, green and blue signals on the image acquired by the fungus camera, in accordance to a melanin pigment amount on the image, so to improve image intensity, the Wada reference obviously encompasses the comparison and matching of the color value, hue/contrast and brightness value for each channel corresponding to the beam of each color light with color value, hue/contrast and brightness value  of the wavelength frequency distribution of light of each channel of the image to be displayed after color tone including gradation correction of pixel values of the image, based on the set predetermined threshold for image processing and display.
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teaching of the Admitted Prior Art to include using a computer to perform color tone correction to generate a corrected image by correcting a gradation value of each pixel in the fundus color image such that a feature value for each channel corresponding to the beam of single-color light, which is based on a distribution of gradation values of pixels in the fundus color image, matches to a feature value in a target pattern predetermined for each channel; in order to reduce the influence of light in the image signals, hence improving image intensity at the display, so as to help the ophthalmologist with correct diagnosis of the eye image.
Claim 10 recite features that correspond in scope with the limitations recited in claim 1. As the limitations recited in claim 1 were found obvious over the combined teachings of the AAPA and Wada, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claim 10 are, therefore, subject to rejections under the same rationale as claim 1. 
Although independent claims 1 and 11 are of differing scope, they share salient features. Accordingly, the limitations of claim 11 are, therefore, rejected under the same rationale as claim 1..

5.        Claims 2, 7-8 is rejected under 35 U.S.C. 103 as obvious over the Applicant’s Admitted Prior Art (AAPA) in view of Wada et al. (20130028484) and further in view of Adachi (JP 2011151653 A). 
As per claim 2, Wada and the AAPA fail to teach the feature value (e.g., luminance or brightness value) is a value defining a histogram based on the distribution of gradation value of each pixel, which is disclosed by Adachi (see detailed descriptions of figs. 5A & 5B). 
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teachings of the AAPA and Wada to include a value defining a histogram based on the distribution of gradation value of each pixel; in order to image quality control is performed using the histogram.
As per claim 7, Wada and the AAPA fail to teach as one of the target patterns, a second pattern for matching a distribution of gradation values between channels is set in advance, which is disclosed by Adachi (see the detailed descriptions of figs. 6 and 7).
In particular, Adachi discloses:  When image quality control is performed using a histogram, it is necessary to simplify a complicated control system. Therefore, in the present embodiment, image quality control is performed by setting an arbitrary LUT pattern and selecting a pattern that is closest to the histogram obtained from the input signal.
Here, LUT examples (two examples) for realizing the above-described contents will be described below. In addition, one of the two examples shows a luminance system histogram pattern that controls brightness and contrast as centers, and the other shows a chromaticity histogram pattern  that centers on chromaticity and color. This is shown as an LUT. In the LUT according to the present embodiment, the control parameters are set so that the best image quality can always be obtained by comparing the histogram data generated from the input video with a histogram pattern (LUT) created in advance.
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teachings of the AAPA and Wada to include as one of the target patterns, a second pattern for matching a distribution of gradation values between channels is set in advance; in order to improve image quality.

As per claim 8, Wada and the AAPA fail to teach selecting the target pattern from a first pattern and a second pattern which are the target patterns being at least different from each other, which is disclosed by Adachi (see abstract and paragraphs 6-8 from the descriptions of fig. 1).
Accordingly, it would have been obvious to one of artisan skilled in the art, before the effective filing date of the invention, to have modified the teachings of the AAPA and Wada to include selecting the target pattern from a first pattern and a second pattern which are the target patterns being at least different from each other; in order to perform dynamic color image quality control at high speed by detecting whether or not to perform image quality control so that a histogram input from the detected content becomes an ideal histogram pattern.

Allowable Subject Matter
6.	Claims 3-6, 9, and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fail to teach he ophthalmologic image processing method according to claim 2, wherein the histogram has a population of pixels configuring a partial area in the fundus color image (as recited in claim 3); the ophthalmologic image processing method according to claim 1, wherein a first pattern, which is a pattern of histogram of each channel in a fundus color image captured by irradiating a fundus with white light, is set as the target pattern in advance (as recited in claim 4), wherein the histogram has at least two types of channels including an R (Red} channel as a first channel, and at least one of a G (Green) channel and a B (Blue) channel as a second channel, and as a second pattern which is one of the target patterns, a pattern that increases at least one of a brightness and a contrast in the second channel is set in advance such that a distribution of gradation in the second channel approaches a distribution of gradation in the first channel (as recited in claim 6); the ophthalmologic image processing method according to claim 8, wherein a GUI for receiving an operation for selecting the first pattern or the second pattern, and the fundus color image are simultaneously displayed on a monitor, and a color tone corrected image corrected by either of the first pattern and the second pattern is switched to be displayed according to the operation to the GUI (as recited in claim 9); the fundus imaging apparatus according to claim 11, wherein the irradiation optical system scans the fundus with the beam of single-color light using an optical scanner, and the light receiving optical system includes a harmful light removal unit at a conjugate position to a fundus (as recited in claim 12); wherein an angle of view switching unit configured to switch an angle of view of the fundus color image captured by the irradiation optical system and the light receiving optical system, and wherein the image processing unit changes the target pattern according to the angle of view (as recited in claim 13).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
05/04/2022